DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6 and 8-9 are pending in this application.
Claims 1, 3, 6 and 8 are amended.
Claims 2, 7 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3-6, 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A power conversion apparatus, comprising: a transformer, comprising a primary side winding and a secondary side winding, wherein a first end of the secondary side winding is coupled to ground; a synchronous rectifier transistor, having a source terminal coupled to a second end of the secondary side winding; a capacitor; and a synchronous rectifier controller, coupled to a control terminal and a drain terminal of the synchronous rectifier transistor, a ground terminal of the synchronous rectifier controller being coupled to the source terminal of the synchronous rectifier transistor, the capacitor being coupled between the ground terminal and a power supply terminal of the synchronous rectifier controller, wherein the synchronous rectifier controller provides a voltage of the drain terminal of the synchronous rectifier when the synchronous rectifier transistor is turned from the on state to the off state within a preset period during which the synchronous rectifier transistor is turned from the on state to the off state and when the voltage of the power supply terminal is less than the preset voltage. Claims 2-5 are allowed based on their dependency on claim 1.
Regarding claim 6, the prior art of record in combination does not disclose the limitation: A charging method of a power conversion apparatus, the power conversion apparatus comprising a transformer, a synchronous rectifier transistor, a capacitor, and a synchronous rectifier controller, the synchronous rectifier transistor being coupled between a secondary side winding of the transformer and the synchronous rectifier controller, the capacitor being coupled between a ground terminal and a power supply terminal of the synchronous rectifier controller, the charging method of the power conversion apparatus comprising: 3Customer No.: 31561 Docket No.: 097023-US-PAApplication No.: 16/924,212determining whether a voltage of the power supply terminal of the synchronous rectifier controller is less than a preset voltage when the synchronous rectifier transistor is turned from an on state to an off state; and providing a voltage of a drain terminal of the synchronous rectifier transistor to charge the capacitor when the voltage of the power supply terminal is less than the preset voltage, wherein determining whether the voltage of the power supply terminal of the synchronous rectifier controller is less than the preset voltage comprises: determining whether the voltage of the power supply terminal of the synchronous rectifier controller is less than the preset voltage when the synchronous rectifier transistor is turned from the on state to the off state within a preset period during which the synchronous rectifier transistor is turned from the on state to the off state. Claims 8-9 are allowed based on their dependency on claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839